Citation Nr: 0216580	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-05 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Whether the appellant has legal entitlement to payment of 
accrued benefits.  


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran had Recognized Guerrilla Service from May 1945 to 
August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Manila, Philippines Regional Office 
(RO).  


REMAND

The appellant claims entitlement to the issues noted above.  
Initially, on VA Form 21-4138 dated in August 2001, the 
appellant requested a personal hearing.  She was notified of 
the time, place, and date of that hearing, but failed to 
appear.  Subsequently, on her VA Form 9, substantive appeal, 
dated in May 2002, the appellant indicated that she wanted a 
hearing before a Member of the Board.  A hearing was not 
scheduled or held.  VA is required to afford the appellant 
the opportunity for the requested hearing once the same has 
been requested.  If a claimant fails to appear for a hearing, 
and no request for a postponement has been received, then it 
can be presumed that the request has been withdrawn.  
38 C.F.R. § 20.704 (2002).  The law does not provide for an 
assumption of withdrawal due to lack of interest.  Due 
process considerations require that the claimant be notified 
of the specific pending hearing and be given the opportunity 
to attend.  If the claimant does not show for the hearing, 
the case is then forwarded to the Board for appellate 
consideration.  

In this case, the Board regrets any delay that might be 
caused by this Remand.  However, in light of the appellant's 
request and to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

The RO should schedule a hearing before a 
Member of the Board.  The appellant 
should be notified of the date and time 
of the scheduled hearing, copy of which 
should be associated with the claims 
folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




